DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 1-11 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto (US 9289627) in view of Kaditz et al. (US 20170285122).
Regarding claims 1, 11 and 19, Otto teaches a method for creating an irradiation plan, the method or device or a non-transitory computer-readable medium comprising:
receiving an irradiation therapy plan from a computer plan for irradiating a target with a proton beam from a gantry, the irradiation therapy plan including a plurality of irradiation spots for delivering protons to the target 110 (column 5 lines 6-28, column 7 lines 4-65); 
determining a rotational profile for angular rotation of the gantry with respect to the target (column 2 lines 4-22, column 5 liens 6-28), and an amount of protons to be delivered to each irradiation spot; and 
generating an irradiation plan, the irradiation plan including a plurality of groups of irradiation spots (column 2 lines 4-22, column 5 lines 6-28) based on the determined rotational profile, the slew time, and the amount of protons to be delivered to each irradiation spot, each group of irradiation spots associated with a respective portion of the angular rotation (column 2 lines 4-22, column 5 lines 6-28, see PCT written option).
However Otto fails to teach a slew time for a proton beam to travel between each of the plurality of irradiation spots.
Kaditz teaches a slew time for a proton beam to travel between each of the plurality of irradiation spots (para. 101-102, 209).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Otto and determine slew time as taught by Kaditz since it would provide better treatment safety.
Regarding claims 10, 18 and 20, Otto teaches delivering, based on the irradiation plan, a proton beam to one or more the plurality of irradiation spots of the target (column 5 lines 6-67).
Claim(s) 3, 4, 6, 7, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto (US 9289627) as modified by Kaditz et al. (US 20170285122) further in view of Pullian et al.
Regarding claims 3 and 13, Otto fails to teach comparing the amount of protons to be delivered at the plurality of irradiation spots to a threshold value.  
Pullian teaches comparing the amount of protons to be delivered at the plurality of irradiation spots to a threshold value (see PCT written opinions).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Otto and comparing the amount as taught by Pullian since it would provide better proton delivery determination.
Regarding claims 5 and 15, Otto fails to teach the threshold value is a gamma difference in dose of more than 10 mm/10 %.  
Pullian teaches the threshold value is a gamma difference in dose of more than 10 mm/10 %.  (see PCT written opinions).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Otto and comparing the amount as taught by Pullian since it would provide better proton delivery determination.
Regarding claim 6, Otto fails to teach the threshold value is a gamma difference in dose of more than 3 mm/3%.  
Pullian teaches the threshold value is a gamma difference in dose of more than 3 mm/3% (see PCT written opinions).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Otto and comparing the amount as taught by Pullian since it would provide better proton delivery determination.
Regarding claim 7, Otto fails to teach the threshold value is a gamma difference in dose of more than 1 mm/1%.  
Pullian teaches the threshold value is a gamma difference in dose of more than 1 mm/1%. (see PCT written opinions).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Otto and comparing the amount as taught by Pullian since it would provide better proton delivery determination.
Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto (US 9289627) as modified by Kaditz et al. (US 20170285122) further in view of Indiana University.
Regarding claim 4, Otto fails to teach increasing a number of proton beams if the amount of protons to be delivered to one or more irradiation spots satisfies a threshold value.  
Indiana University teaches increasing a number of proton beams if the amount of protons to be delivered to one or more irradiation spots satisfies a threshold value (para 135).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Otto and increasing proton beams as taught by Indiana University since it would provide better proton delivery determination.
Claim(s) 8, 9 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto (US 9289627) as modified by Kaditz et al. (US 20170285122) further in view of Yu (US 9155912).
Regarding claims 8 and 16, Otto fails to teach the rotational profile of the gantry with respect to the target is a constant 1 rpm.  
Yu teaches the rotational profile of the gantry with respect to the target is a constant 1 rpm (column 15 liens 42-67, column 16 lines 51-62).
  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Otto and certain speed as taught by Yu since it would provide better possible dose distribution.
Regarding claims 9 and 17, Otto fails to teach the rotational profile of the gantry is 0.50 or less for each treatment plan.  
Yu teaches the rotational profile of the gantry is 0.50 or less for each treatment plan. (column 31 lines 45-65).
  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Otto and certain speed as taught by Yu since it would provide better therapeutic dose radiation.
Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
an angle associated with each of the respective portions of the angular rotation from where the proton beams are to be delivered is determined using the following equations: 
    PNG
    media_image1.png
    35
    198
    media_image1.png
    Greyscale
 wherein i represents a number of treatment plans, n is a number of irradiation spots, 6G,nomI is the nominal gantry angle, tsew is the slew time associated the time for a proton beam to travel between each of the plurality of irradiation spots, and tspot is the time for delivering a dose of irradiation as claimed in claims 2 and 12.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOON K SONG/Primary Examiner, Art Unit 2884